 

Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 1of8

COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS
DEPARTMENT OF LABOR
ADMINISTRATIVE HEARING OFFICE

Vv.

GIG Partners, Inc. dba Bossanobar, (} Jy aan
Respondent. te 279/20) 7 i cd

Pursuant to NMIAC § 80-20.1-465, this matter is hereby referred to mediation. Please take

)
)
)

In the Matter of: ) Labor Case No. 18-065
)

Zaji Obatala Zajradhara, )
)

Complainant, NOTICE OF

) MEDIATION
)
)
)
)

 

notice that mediation of this case is hereby scheduled for Thursday, March 14 , 2019 at
1:30 P.M. in the Administrative Hearing Office of the CNMI Department of Labor,
Building # 1357, Mednilla Avenue, Capitol Hill, Saipan (Telephone: 664-3195).

You have the right, at your own expense, to be represented by an attorney or non-attorney
of your choice. Attendance by the above-captioned person or representative with settlement
authority is required. A request for a continuance will only be granted for good cause shown
in writing at least five (5) business days before the mediation date. Failure to attend may

result in dismissal, initiation of investigation, and/or additional penalties or sanctions.

So ordered this UW ! | day of February, 2019.
Lett tA AMZ;

cquelfe AU Nicolas —
Administrative Hearing Officer

 
  
  

Notice of Mediation
Page | of |

POT
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 2 of 8

 

 

 

 

 

eee at ret

 

b The.

 

 

 

 

 

 

 

 

 

 

 

 

 

aN iy ots ih E;

™~

 

 

 

 

 

 

. God)

 

ee Crmpany VA & 1B-CA-.2G44 (ala; La;

 

 

= _ —~WALIB-C=(e3443 Bor tender, Lulasgiven. an

 

 

 

 

 

 

 

_ 10 VIC) | pronk the | nar ders” poste

 

HON, as

 

 

 

 

 

 

 

 

 

 

 

 

i fy ‘ 8 7
a : ‘Ok ‘5 Lr f he Uz +O Tv

 

 

oS ~

 

 

 

 

 

 

 

 

 

 

_. Stagg Company- thaw! T believe Phat Tam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Qualitiedl tot thee pasttbn rorever rt is mu
_. Ve ligt “hat ft 1%: abnve-Stot Co nu hire
a regh Citizen visa ulerker hore Che. pasician.

 

 

 

 

 

 

 

 

 

 

 

 

 

a Sp «and that Ehis Z
Company br Hise pi ay

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

Lied (2--DpyPr

 

 

 

a ~ we Ee wa 7, Pe 4. Sb

DEP h EEN Ut LAEGR

vote ee ---= | —.—_Dy at

 

 

 

al RECEIVED.

 

 

 

Fy: (L. SL.

 

|! Date rater bie ime: [

 
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Rage.of gP- /|F~-)

FB oe payee mera, Fd ellhn eteind

    

DEMAKIMEWY OF LABOR .

thy, of Agaslateeroniye Hearings

+? Vf
ATTACHEMENT # 1>>> EMAIL DATED 9/12/2018 ‘ | V E D &

ue

  

Zaji Zajrdhara “zajiversali@yahoo.com> oe er remem Ae amas garantie A
To:James Ulloa

Cv;Renita Camacho,Gil San Nicolas,Michael Dotts,Manases Iguel, Dennis Cabreraand 7 more...
Bee:Daniel Guidotti,Crespo Richard (CRT),Aloot Sebastian (CRT)

Sep 12 ar 138 PM

GOOD EVENING, MR. ULLOA
SORRY FOR THE LATE RESPONSE, THE PROSPECTIVE EMPLOYERS IN QUESTION ARE AS FOLLOWS:

(AT ISSUE, IS THE CNMI DEPT OF LABOR HAS TAKEN IT UPON ITSELF TO CHANGE THE PROTOCOLS OF THE
SYSTEM> MEANING THAT PREVIOUSLY AND AS IS THROUGHOUT THE UNITED STATES ALL STATE
EMPLOYMENT DATABASES PROVIDE ALL RELEVANT CONTACT INFORMATION> EMAIL, PHONE NUMBER
ADDRESS...WITHOUT OBSTRUCTIONS... WHAT'S WITH THE CNMI? ) WHATS MORE: MY RESUME CONSISTS
OF 36+ PAGES -WHICH I! CANNOT SEND TO ANY PROSPECTIVE EMPLOYER UTILIZING YOUR EMAIL
ATTACHMENT/ CONTACT SYSTEM MARIANASLABOR.NET

1#, GIG WAITSTAFF JVA# 18-09-62944 AND BAR TENDER JVA # 18-09-62943
2#, S W CORPORATION JVA# 18-08-629120-MANAGER

3#, SAIPAN GUANGFA INDUSTRY CO LTD - JVA# 18-08-62930- MANAGER

IF YOU WOULD BE SO KIND AS FORWARD THESE SUBMISSIONS TO THE PROSPECTIVE EMPLOYER, |
WOULD GREATLY APPRECIATE IT.

OR REVERT THE SYSTEM BACK TO ITS ORIGINAL} LAWFUL STATE.

ZAJI O. ZAJRADHARA
ATTACHMENT #2>>>EMAIL DATED 9/22/2018

On Saturday, September 22, 2018, 11:06:58 PM GMT+a0, brye Mendoza Jr <bryemendozajr28@gmail.com>
wrote:

To whom it may concern,

We would like to inform you that you are scheduled for an interview on Monday September 24, 2028 at 1:00 PM at
GIG Discotheque for the Bartender and Waitstaff position you applied. We hope to see you soon.

Warm Regards,

Bryan Mendoza Jr
GIG Partners Inc.
Assistant Bar Manager

bryemendozajr28@qmail.com

(670)2333132 or (670)7833324

ATTACHMENT #3>>>EMAIL DATED 9/22/2018

brye Mendoza Jr bryemendozajr28@ gmail.com>
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 4 of 8

To:Zaji Zajrdhara

Ce:Zachary ngirbabul,Colin Thompson,Colin Thompson,Crespo, Richard (CRT)
Sep 22 at 11:06 PM

To whom it may concern,

We would like to inform you that you are scheduled for an interview on Monday September 24, 2018 at 1:00 PM at
GIG Discotheque for the Bartender and Waitstaff position you applied. We hope to see you soon.

Warm Regards,

Bryan Mendoza Jr
GIG Partners Inc.
Assistant Bar Manager

bryemendozajr28@gqmail.com
(670)2333132 or (670)7833324

ATTACHMENT #4>>>> 9/23/2018

Zaji Zajrdhara <zajiversal(@yahoo.com*

‘To:brye Mendoza Jr,Maeyesha Terlaje

Ce:Zachary ngirbabul,Colin Thompson,Colin Thompson,Crespo, Richard (CRT)

Bee:Sam M.

Sep 23 at 12:55 PM

Good afternoon, in response to your attempt at the interview on the above-stated date, please be advised that |

have a pre-existing dental appointment and later in the day must meet with a specialist coming to Saipan from
Guam regarding leg pain issues.

Therefore, | am giving notice that said interview shall need to be re-scheduled; further, | am hereby requesting
that i shall be allowed to audio/visually record said interview.

it should be noted that during my previous "bartending" interview members of the gig staff recorded said so- .
called bartending exam” and I was not furnished with a copy of said recording.

thank you for your co-operation in this matter
zaji

ATTACHMENT #5>>> 9/25/2018
Hello Mr. Zaji,

Ihave received your email. Let's reschedule for tomorrow, Sep. 26 at 2pm at GIG. feel free to contact us if you
cannot make it.

ATTACHMENT #6>>> DATED 9/26/2018
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 5 of 8

Zaji Zajrdhara <zajiversali@yahoo.com>

To:Ryan ngirbabul

Ce:brye Mendoza Jr,Maeyesha Terlaje,Colin Thompson,Colin Thompson,Crespo, Richard
(CRT)

Sep 26 at 1230) AM
GOOD EVENING ALL ATTACHED

| AM JUST BEGIN ABLE TO RESPOND ‘TO THE EARLIER EMAIL; WE SHALL NEED TO RESCHEDULE, AS

EARLIER THIS EVENING | ACCEPTED A FEW DAY IMMEDIATE PSY LABOR JOB WORKING FOR THE CHINESE
MOVIE PRODUCTION CREW HERE ON ISLAND.

1 SHALL FIND OUT BY FRIEND IF THEY SHALL NEED ME FOR A FEW MORE DAYS AFTER..bUT THE POSITION
IS SUPER SHORT, AND REALLY NEED THE POCKET MONEY TO PAY BILLS.

THANK YOU FOR YOUR UNDERSTANDING...

PS MY START TIME IS 700AM
ZAJI
BE BLEST

ATTACHMENT #7>>> DATED 9/27/2018
Zaji Zajrdhara <zajiversaliaivahoo.com>
To:Ryan ngirbabul

Ce:brye Mendoza Jr,Maeyesha Terlaje,Colin Thompson,Colin Thompson,Crespo, Richard
(CRT)

Sep 27 at @:25 AM

good morning

if we can meet today( 09/27/2018) at the same time that would be great.

ATTACHMENT #8>>> DATED 10/04/2018
Re: SETTING INTER VEIW TIMES / DATES> FOLLOW UPs

¥ ahoo:Sent

Zaji Zajrdhara <zajiversal‘aiyahoo.com>

To:Zachary Ngirbabul,Brye Mendoza Jr,Colin Thompson,Colin Thompson,Maeyesha Terlaje
Qev4 at 7:27 AM

HELLO

THIS IS A FOLLOW UP TO MY EMAIL SENT A FEW DAYS AGO, REGARDING DOING THE INTERVIEW ON
FRIDAY; AS IT TURNS OUT, | AM NOW WORKING DURING THE DAYTIME; SO 1 AM REQUESTING THAT THE

INTERVIEW BE CARRIED OUT AT NIGHT TIME- AFTER 5 PM, AS | GET OFF WORK AT THAT TIME, AND AS THIS
IS A NEW JOB, |DO NOT WANT TO TAKE TIME OFF.

THANK YOU FOR YOUR UNDERSTANDING. ZAJI O. ZAJRADHARA

ATTACHMENT # 9 >>>> DATED 10/8/2018
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 6 of 8

brye Mendoza Jr <bryemendozajr28@gmail.com>

"Fo:Zaji Zajrdhara

Ce:Zachary ngirbabul,Colin Thompson,Colin Thompson,Maeyesha Terlaje,Susana Galmanand 1
more...

Oct 8 at 2:40 PM

To whom it may concern,

Hello Mr. Zaji Zajrdhara, on behalf of the management we would like to inform you that unfortunately, we only do
job interviews during the day from 8am to spm. Also, we would like to reschedule an interview for the position
(Bartender) you are applying for. Please make time on Wednesday 4pm Oct. 10, 2038 at GIG.

We hope to see you soon.

Thank you.

Warm regards,

Bryan Mendoza Jr

Asst. Bar Manager

GIG Partners INC.

ATTACHMENT # 10>>> DATED 10/8/2018

Zaji Zajrdhara <“zajiversal/@yahoo.com:

To:brye Mendoza Jr

Ce:Zachary ngirbabul,Colin Thompson,Colin Thompson,Maeyesha Terlaje,Susana Galmanand 1
more...

Oct § at 2:45 PM

to be clear, | am applying for both bartender and waiter.

thank you, | am scheduled for a food handlers class on the 10/10/2038..

it has taken your office/ officers more than a week to respond to my request for re-scheduling.

again, due to my being employed during the day in the primary position of office personnel; i will have to get back
to you regarding 10/10/38...

have a great day.

zaji

ATTACHMENT #11>>> DATED 10/9/2018

Zaji Zajrdhara “zajiversal@Qyahoo.com=
To:brye Mendoza Jr

Ce:Zachary ngirbabul,Colin Thompson,Colin Thompson,Maeyesha Terlaje,Susana Galmanand 1
more...

Oct? ar 12:48 PM

hello, as of 10/10/18, please be advised that i shall be able to make the interview time of 4 pm- ora little
thereafter, also be advised that i shall be walking from capital; hill, and will try my best to make said 4 pm
appointment; if for some unforeseen problems that iam a bit late, i ask that the interviewing staff, please be
patient as to my arrival.

thank you

zaji

ATTACHMENT # 12>>>DATED 5/15/2018
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 7 of 8

Bartender at GIG Partners, Inc.

Yahaa/Inbox

brye Mendoza Jr <bryemendozajr28@pmail.com>

‘Yo:Zaji Zajrdhara

{e:Zachary ngirbabul,Colin Thompson,mae.cmtlaw@outlook.com, Wong Hang Yu
May 1S at 9:56 PM

Dear Mr Zaji Zajrdhara,

Thank you for taking the time to speak to us about your application at GIG Partners Inc. After careful
consideration, we regret to inform you that you have not been selected for this position.

We will retain your GIG career profile in our database and inform you of jobs matching your criteria if you
Selected this option. Your profile remains current for 6 months since your last update.

We thank you for your interest in GIG Partners Inc. and wish you all the best in your career.
You are welcome to contact the GIG location to which you applied.

Best Regards,

Bryan Mendoza Jr

GIG Partners Inc.

Assistant Bar Manager

bryemendozajr28@qmail.com
(670)2333132 or (670)7833324

ATTACHMENT # 13>>> DATED 11/15/2018

Fw: claim that I harassed a gig/ nizekii employees
Yahoo:Seant

Zaji Zajrdhara “zajiversal@ryahoo.com>

‘fo:Maeyesha Terlaje,Zachary Ngirbabul,Brye Mendoza Jr,Colin Thompson,Colin Thompson
Nov 15 at 2:38 PM

Hello, mr. thompson
Case 1:20-cv-00030 Document 1-3 Filed 11/13/20 Page 8 of 8

Your client again has made false claims against me; therefore i have again filed a federal retaliation / harassment
complaint with the federal authorites.

| have asked your staff to contact your client and ask that they " cease and desist” from their current harassments/
and or obstructions; tonight i have invited a number of fema, sba and military members to come enjoy my “ Glow”
event.

| shall continue to fight against your clients continued negative behavors.

Further, jam asking that all audio/ visual evidence of said claimed negative behaviours of and by myself be
perserved for review by the proper federal investigating authorities.

Thank you for your understanding and resolution to these unwarranted lies and refusals against me.
Thank you
Zaji o. Zajradhara

ATTACHMENT # 14>>>DATED 10/10/2018

RE: request that i only shall actively apply for the wait staff position
Yahoo/Sent

Zaji Zajrdhara <zajiversal@yahoo.com>
To:Colin Thompson,Colin Thompson,Maeyesha Terlaje,Brye Mendoza Jr,Zachary Ngirbabul
Qet 10 at 5:25 PM

Good day, as stated during the interview earlier today, due to my extreme deadline involving my child's daycare |
could not complete/ begin the bartenders' drink preparation demonstration; therefore, | asked that at this time
the bartenders position be cancelled until a later date and that | would apply for the wait staff position.

thank you for your understanding.

zaji
